NOT FOR PUBLICATION                           FILED
                                                                          APR 13 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROGER DAVID TOWERS,                             No.    18-16712

                Plaintiff-Appellant,            D.C. No. 2:17-cv-02597-JAM-KJN

 v.
                                                MEMORANDUM*
COUNTY OF SAN JOAQUIN,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Roger David Towers appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging constitutional violations arising

from the land use designation of his property. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the district court’s application of the doctrines



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of claim preclusion and issue preclusion. Littlejohn v. United States, 321 F.3d 915,

919 (9th Cir. 2003). We may affirm on any ground supported by the record.

Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      Dismissal was proper because plaintiff’s land use claims involved litigation

of the same primary right previously and finally adjudicated by the state Supreme

Court. See Dodd v. Hood River County, 136 F.3d 1219, 1225 (9th Cir. 1998)

(providing that federal courts must give state court judgments the same preclusive

effect as they would be given by courts of that state); Slater v. Blackwood, 543

P.2d 593, 594-95 (Cal. 1975) (explaining California’s claim preclusion doctrine).

      The district court properly dismissed plaintiff’s claims pertaining to

restraining orders as barred under the Younger abstention doctrine because federal

courts are required to abstain from interfering with pending state court

proceedings. See ReadyLink Healthcare, Inc. v. State Comp. Ins. Fund, 754 F.3d

754, 758-59 (9th Cir. 2014) (setting forth de novo standard of review, requirements

for Younger abstention in civil cases, and explaining that “the date for determining

whether Younger applies is the date the federal action is filed” (citation and

internal quotation marks omitted)).

      The district court did not abuse its discretion in taking judicial notice of

court filings and other matters of public record. See Lee v. City of Los Angeles,

250 F.3d 668, 689 (9th Cir. 2001) (setting forth standard of review and stating that



                                          2                                      18-16712
court may take judicial notice of matters of public record).

      We reject as without merit plaintiff’s contentions that the district court’s

judgment is void, and that the magistrate judge was biased and violated plaintiff’s

due process rights.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      The parties’ requests for judicial notice and related filings (Docket Entry

Nos. 21, 29 and 34) are denied as unnecessary. Plaintiff’s request in his opening

brief for an order to show cause is denied. Plaintiff’s request in his reply brief for

sanctions against defense counsel is denied.

      AFFIRMED.




                                           3                                      18-16712